NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSEPH L. MIZZONI,                              No. 19-16506

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01482-JAD-NJK

 v.
                                                MEMORANDUM*
ROMEO ARANAS, NDOC Medical
Director; et al.,

                Defendants-Appellees,

and

STATE OF NEVADA,

                Defendant.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Former Nevada state prisoner Joseph L. Mizzoni appeals pro se from the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Guatay Christian Fellowship v. County of

San Diego, 670 F.3d 957, 970 (9th Cir. 2011) (cross-motions for summary

judgment); May v. Baldwin, 109 F.3d 557, 560-61 (9th Cir. 1997) (district court’s

decision on qualified immunity). We affirm.

      The district court properly granted summary judgment because Mizzoni

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in treating Mizzoni’s Hepatitis C. See Toguchi v. Chung,

391 F.3d 1051, 1060-61 (9th Cir. 2004) (holding deliberate indifference is a “high

legal standard” requiring a defendant be aware of and disregard an excessive risk

to an inmate’s health; medical malpractice, negligence, or a difference of opinion

concerning the course of treatment does not amount to deliberate indifference);

Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (for a difference of opinion

to amount to deliberate indifference, the plaintiff “must show that the course of

treatment the doctors chose was medically unacceptable under the circumstances”

and “that they chose this course in conscious disregard of an excessive risk to [the

prisoner’s] health” (internal citations omitted)).

      AFFIRMED.




                                           2                                  19-16506